 Case: 1:14-cv-02398 Document #: 57 Filed: 04/30/19 Page 1 of 1 PageID #:1861

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Albert Kirkman
                            Plaintiff,
v.                                                 Case No.: 1:14−cv−02398
                                                   Honorable Thomas M. Durkin
Michael Magana
                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 30, 2019:


        MINUTE entry before the Honorable Thomas M. Durkin:Defendant's motion to
alter judgment [55] is granted. The Court's opinion and order of April 11, 2019 [53] is
amended to reflect that the Court issued a certificate of appealability because Petitioner
made a substantial showing of the denial of his right to due process in that the sole
eyewitness recanted his trial testimony. Motion hearing held on 4/30/2019. Mailed
notice(srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
